In the Supreme Court of the Territory of Michigan
United States vs 1 Robert Garrat & others—J
Debt on a bond
And the said Robert Garrat, Levi Cook and Richard Smyth by Leib & Whitney their Attornies come and defend the wrong and injury when &c, and say that they ought ought not to be charged with the said debt on the said bond by virtue of the said writing obligatory because they say, the said writing obligatory is not their deed and of this they put themselves upon the Country &c
John L. Leib for Defdt’s
A G Whitney also
Take notice that under the plea of the general issue the defendants intend to give in evidence that long before the action or actions accrued by reason of the default or defaults of the aforesaid Robert Garrat as Constable, or supposed Constable for the County of Wayne and before the condition of the said bond for the faithful performance of the duties of his office was broken as it is said, the said Robert Garrat had vacated his said office of Constable for the said County by his removal from the said County to the island of Michillimackinac in the County of Michilli-mackinac and accepting in the last mentioned County offices therein, to wit the office of Auctioneer, Deputy Clerk of the County Court of the said County of Michillimackinac, and Marshal of the borough of the borough of Michillimackinac under the burgesses thereof— to wit on or about the sixth day of November 1825—